DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Porterfield on 1/14/2021.

The application has been amended as follows: 
Claim 20 is canceled.
Claims 4, 6-8 and 14-15 are rejoined.
Claims 1 is amended to read as follows:
A method for sanitizing leafy greens, the method consisting of the steps of: 
a) treating the produce with a 10% catholyte solution for 20 seconds to de-soil the leafy greens; 
b) treating the leafy greens with a 60 ppm anolyte for 90 seconds to sanitize the leafy greens; and 
c) treating the leafy greens with a 80 ppm solution consisting of peroxyacetic acid for 30 seconds to further sanitize the leafy greens, 

wherein after treating the leafy greens from step (a), step (b), and step (c), the leafy greens yields at least a 4.5 log colony forming unit per gram reduction in microbial load, as measured by total aerobic plate counts using standard FDA BAM techniques, as compared to untreated leafy greens; 
wherein the 10% catholyte solution further consist of 0.15 to 3.0 ppm ozone; and 
wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 80 ppm solution consisting of peroxyacetic acid yields an increase in shelf-life of the leafy greens, as compared to untreated leafy greens.

Claims 9 is amended to read as follows:
A method for sanitizing leafy greens, the method consisting of the steps of: 
a) treating the leafy greens with a 10% catholyte solution having pH 9 to 11 to yield a 10% catholyte treated leafy greens; 
b) treating the 10% catholyte treated leafy greens with a 60 ppm anolyte solution to yield an anolyte treated leafy greens; and 
c) treating the anolyte treated leafy greens with a 80 ppm solution consisting of peroxyacetic acid to yield sanitized leafy greens, 3
75766450.1wherein after treating the leafy greens from step (a), step (b), and step (c), the yields at least a 4.5 log colony forming unit per gram reduction in microbial load, as measured by total aerobic plate counts using standard FDA BAM techniques as compared to untreated leafy greens; 


wherein the 10% catholyte solution further consists of 0.15 to 3.0 ppm ozone; and 
wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 80 ppm solution consisting of peroxyacetic acid yields an increase in shelf-life of the leafy greens, as compared to untreated leafy greens.

Claims 11 is amended to read as follows:
The method of claim 1, further consisting of treating the leafy greens with a second 60 ppm anolyte solution.

Claims 14 is amended to read as follows:
A method for sanitizing leafy greens, the method consistinq of the steps of: 
a) treating the leafy greens with a 10% catholyte solution to yield a catholyte treated leafy greens; 
b) treating the 10% catholyte treated leafy greens with a 60 ppm anolyte solution to yield an anolyte treated leafy greens; and 
c) treating the anolyte treated leafy greens with a second 60 ppm anolyte solution to yield sanitized leafy greens, 
wherein after treating the leafy greens from step (a), step (b), and step (c), the leafy greens yields at least a 4.5 log colony forming unit per gram reduction in microbial 4 75766450.1load, as measured by total aerobic plate counts using standard FDA BAM techniques as compared to untreated leafy greens; 

wherein the 10% catholyte solution further consists of 0.15 to 3.0 ppm ozone; and 
wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 80 ppm solution consisting of peroxyacetic acid yields an increase in shelf-life of the leafy greens, as compared to untreated leafy greens.

Claims 15 is amended to read as follows:
The method of claim 14, wherein the solution consisting of free available chlorine is an anolyte solution; the second solution consists of free available chlorine is an anolyte solution; or both the solution further consisting of free available chlorine and the second solution consists of free available chlorine are anolyte solutions.  

Claims 16 is amended to read as follows:
The method of claim 1, further consisting of sonicating the leafy greens or treating the leafy greens with a pulsed electric field before, concurrently, or after treating the leafy greens with the catholyte solution, the 60 ppm anolyte solution and/or the 80 ppm solution consisting of peroxyacetic acid.  

Claims 17 is amended to read as follows:
The method of claim 1, further consisting of treating the leafy greens with an anolyte solution or with ozone before, concurrently, or after treating the leafy greens 

Claims 18 is amended to read as follows:
The method of claim 1, wherein the 10% catholyte solution further consists of: anolyte; or a sanitizer selected from the group consisting of: peroxyacetic acid, free available chlorine, chlorine dioxide, an alcohol, peroxide, and an ammonia-based sanitizer.

Reasons for Allowance
Claims 1-9, 11-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive that the prior art does not disclose, teach nor fairly suggest a method for sanitizing leafy greens, the method consisting of the specifically claimed steps; wherein the leafy greens yields at least a 4.5 log colony forming unit per gram reduction in microbial 4 75766450.1load, as measured by total aerobic plate counts using standard FDA BAM techniques as compared to untreated leafy greens; wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 80 ppm solution consisting of peroxyacetic acid yields an increase in shelf-life of the leafy greens, as compared to untreated leafy greens, as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Affidavit
The affidavit of 12/18/2020 was received and considered.  The office appreciates Applicant Dr. Deerlings time, experience and education in this matter.
It is asserted, that Claim 1 of the ‘444 Application is directed to a method for sanitizing leafy greens. The method comprising the steps of (a) treating the produce with a 10% catholyte solution for 20 seconds a period of time sufficient to de-soil the leafy greens; (b) treating the leafy greens produce with a 60 ppm anolyte solution comprising free available chlorine for 90 seconds a period of time sufficient to sanitize the leafy greens; and (c) treating the leafy greens produce with a 80 ppm solution consisting of peroxyacetic acid for 30 seconds a period of time sufficient to further sanitize the leafy greens, wherein after treating the leafy greens produce from step (a), step (b), and step (c), the leafy greens produce yields at least a 4.5 log colony forming unit per gram reduction in microbial load, as measured by total aerobic plate counts using standard FDA BAM techniques, as compared to untreated leafy greens; wherein the 10% catholyte solution comprises 0.15 to 3.0 ppm ozone; and wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 
Each step in the sanitization steps of leafy greens and the sanitizers themselves are designed to perform a specific function. These steps reduce the microbial load on the leafy greens and extend the shelf-life of these leafy greens. The 10% catholyte solution desoils the leafy greens and is more effective than detergents. It’s hypothesized the 10% catholyte solution also dissolves the biofilms of the pathogens on the leafy green surface. Without removing this biofilm, the sanitization process would not significantly reduce the pathogen levels.
The anolyte solution is produced through electrolysis and contains high levels of free available chlorine and diluted to a specific concentration. Treating the leafy greens with this 60 ppm anolyte solution further disinfects the leafy greens. The concentration of the anolyte maintains the quality of the produce and further reduces the microbial load.
The final step in the sanitizing process, step (c) uses 80 ppm solution of peroxyacetic acid further reduces the number of microbes on the leafy greens without damaging the quality of the leafy greens. Peroxyacetic acid (PAA) is a sanitizer that is known to be effective in reducing microbial counts in produce wash water and on fruit surfaces. Moreover, peroxyacetic acid can significantly reduce Salmonella and E. coli 0157.H7 populations on fresh fruit. PAA is a safe and non-toxic sanitizer that breaks-down to oxygen and acetic acid after use. Accordingly, peroxyacetic acid is approved in the U.S. for use either in wash water or for direct application to whole or cut fruits and vegetables. Each step reduces the microbial counts significantly on the leafy green without damaging the gualitv of the leafy greens. The data for this reduction in the microbial load is shown in the specification. With the significant reduction is microbial counts on the leafy greens, the shelf-life of the leafy green is extended. Without damaging the quality of the leafy green, the result is a longer marketable shelf-life.
The sanitization reagents must be effective on reducing pathogens but also must be non-hazardous to farmer workers.
Each sanitizing reagent can be affected by various substances (soil, feces from animal in soil, contaminated water, dirty equipment, infected personnel, etc.). The potency and integrity of the sanitizers used in the method needs to be maintained. The potency of these sanitizers not only reduces cross contamination in the method but also maintains the effectiveness of the sanitizer in killing pathogens. Ozone is added into the catholyte solution to maintain the effectiveness of the catholyte solution and prevent crosscontamination. Ozone does not affect the potency or the chemical make-up of the catholyte sanitizer.
Measurement of the microbial load uses the FDA BAM technique on samples of the produce to be tested. Measuring the microbial load on the produce provides an accurate microbial count. This count from the produce provides an accurate, overall effectiveness of the sanitizing method. The overall count reduction would provide an accurate estimate on the shelf-life of the sanitization method.
At the time of filing the ‘444 Application, the art suggested that rinsing the leafy greens with potable water and using one sanitizing step was not effective in reducing the microbial load on the produce since these sanitizers did not remove the 
At the time of filing of the ‘444 Application, the art suggested that chlorine dioxide was useful as a sanitizing agent. Yet, chlorine dioxide is also a hazardous chemical and is affected by temperature and pH. Inhalation of chlorine dioxide has been linked to health hazards, including pharyngeal irritation, dyspnea, tachypnea, and wheezing. Chlorine dioxide has been shown to break down into chloride, chlorate, and chloride. Chlorate and chlorite are not effective sanitizers and reduces the sanitizing capacity of chlorine dioxide.
At the time of the ‘444 Application was filed, the art suggested that performing a triple rinse using two rinses with potable water (rinses 1 and 2) and a final rinse with peroxyacetic acid reduces the amount of pathogens in the wash water bv 4 to 6 log units but it cannot completely remove or kill the pathogens already attached to the produce (see UVE). This treatment reduces levels of pathogens as well as the fungi and molds that shorten the produce shelf-life. No specific data is presented to support these statements.
At the time of the ‘444 Application was filed, the art suggested that the attachment of the pathogens to the plant occurs within 30 to 60 minutes. Once attached, the pathogens form biofilms (a polysaccharide matrix) that surround and attach the 
At the time of the ‘444 Application was filed, the art further suggested that if the pathogens attached to the produce had access to water and nutrients, the pathogens would multiply (See UVE and the PowerPoint Presentation). This fact indicates the shelf-life of the produce would be decreased.
At the time of the ‘444 Application was filed, the art suggested that treating produce with a catholyte solution; sonicating the catholyte treated produce; and treating the sonicated produce with an anolyte solution not only desoiled the produce, but also reduced the pathogenic level (see Johnson). Yet, after 24 hours post-packing, the treated vegetables with the above method rebounded bv 2 to 3 log units. Overall, this treatment does not seem to provide a significant longevity to the overall microbial reduction and thus reduces the shelf-life.
At the time of the ‘444 Application was filed, the art suggested that treating produce with ozone had an effect of reducing levels of E. coli 0157:H7 and L. monocytogenes population on lettuce (see Yuk). Yet, after storage at 15 °C,
the levels of these pathogens rebounded. Other referenced articles in Yuk provide dissimilar results.
At the time of the ‘444 Application was filed, the art suggested that proper cleaning and sanitizing not only reduces exposure to harmful microbes, eliminates is not completely free of microorganism but the “kill step” reduces the number of microorganisms. No data is provided to support these conclusions. Without significantly reducing the microorganisms, the shelf-life is reduced.
At the time of filing the ‘444 Application, the art suggested that peroxyacetic acid is useful in sanitizing raw and processed foods up to 500 ppm (See EPA). Yet, there is no disclosure on how these sanitizers extend the shelf life of the leafy greens.
At the time of filing the ‘444 Application, the art suggested that various microbes, including Salmonella spp., could be isolated and rapid methods of analysis of the microbes could be easily performed (see FDA).
In my expert opinion, it was known at the time of the ‘444 Application that that the most accurate method of determining the amount of pathogens on the produce would be to measure a portion of the actual produce (leafy greens) after treatment with sanitizers, not the wash tanks used for their sanitization process. Cross contamination may provide inaccurate results in pathogen reduction levels.
In my expert opinion, it was known at the time of filing the ‘444 Application that the reduction of pathogens in a particular sample of produce (leafy greens) to very low levels can significantly extend the shelf-life of the produce (leafy greens).
In my expert opinion, it was not known at the time of filing that utilizing the method of sanitizing leafy green comprising the steps of: (a) treating the produce with a 10% catholyte solution for 20 seconds a period of time sufficient to de-soil the leafy greens; (b) treating the leafy greens produce with a 60 ppm anolyte solution comprising free available chlorine for 90 seconds a period of time sufficient to sanitize the leafy greens; and (c) treating the leafy greens produce with a 80 ppm solution consisting of peroxyacetic acid for 30 seconds a period of time sufficient to further sanitize the leafy greens, wherein after treating the leafy greens produce from step (a), step (b), and step (c), the leafy greens produce yields at least a 4.5 log colony forming unit per gram reduction in microbial load, as measured by total aerobic plate counts using standard FDA BAM techniques, as compared to untreated leafy greens; wherein the 10% catholyte solution comprises 0.15 to 3.0 ppm ozone; and wherein treating the leafy greens with the 10% catholyte solution, the 60 ppm anolyte solution, and the 80 ppm solution consisting of peroxyacetic acid yields an increase in shelf-life of the leafy greens (produce), as compared to untreated leafy greens (produce).
In response, all of the opinions above are appreciated, however, no evidence is provided to show that the method of sanitizing leafy greens comprising the steps previously claimed is not obvious over the rejection of 6/19/2020, therefore these statements are not persuasive.  In any case, Applicant has amended the claims to overcome the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793